DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,753,361. Although the claims at issue are not identical, they are not patentably distinct from each other because they disclose substantially identical subject matter, albeit written in a slightly different manner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beck et al. (herein Beck) (US 2006/0276999).In Figures 1-2, Beck discloses an electric submersible pump system (system shown in Figure 1 with ESP 32, see paragraph [0041]) comprising: a controller (control system 20) that comprises an input (I/O devices 53 that receive current sensor 51 and voltage sensor 53 measurements, wherein said current and voltage measurements indicate power supplied, see paragraph [0048]) that receives measurements as to power supplied to a multiphase electric motor (3 phase AC motor 36) via a multiphase power cable (cables 35) and that processes the measurements to estimate a pump rate of a fluid pump driven by the multiphase electric motor (as stated in paragraph [0049], monitoring motor currrents and motor voltages above ground, the flow rate of the pump can be estimated), wherein the controller (20) is configured to estimate the pump rate of the fluid pump without input from downhole sensors (As stated in paragraph [0053]: “In one embodiment, values of flow and pressure parameters are derived using measured or calculated values of instantaneous motor currents and voltages, together with pump and system parameters, without requiring down hole sensors, fluid level meters, flow sensors, etc.”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atherton (US PG Pub 2010/0228502) in view of Moller (US PG Pub 2002/0136642)In Figures 2-3, Atherton discloses an electric submersible pump system (10) comprising: a controller (32, 36) that comprises an input (power unit gauge 32) that receives measurements as to power supplied to a multiphase electric motor (3-phase AC motor 18, see paragraph [0019]) via a multiphase power cable (3-phase power 1 and Q2) can be correlated to the measured frequencies (f1 and f2. As stated in paragraph [0042], the flow rates can be approximately measured from the frequencies). Furthermore as stated in paragraph [0036]: “there is stored in a memory 9 an empirically prepared table of the correlation between the input power of the pump unit 7 and the frequency f for different desired pressure values Hdes as parameter in accordance with the characteristic curves illustrated in FIG. 3.” Hence, based on Moller’s teachings, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to store in Atherton’s controller’s memory, a lookup table correlating the measured input powers to frequencies and thereby using said frequencies to approximately measure the flow rate of the pump (as taught by Moller in equation 4), wherein said approximation would . 
Allowable Subject Matter
A timely filed terminal disclaimer may be sufficient to overcome the cited double patenting rejections for claims 1-19. Detailed reasons for the allowable nature of claims 1-19 may be found in the notices of allowance for parent application 15/306,380. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 for relevant prior art relating to electrical submersible pump system control.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINICK L PLAKKOOTTAM whose telephone number is (571)270-7571.  The examiner can normally be reached on Monday - Friday 12 pm -8 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746